DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-8, drawn to a method comprising: retraining a continuous model to reduce disparate impact by: generating a baseline input data set representative of a baseline population, according to baseline generation criteria; for each of a plurality of protected class populations, generating average feature contribution values for model outputs generated by the model, wherein generating average contribution values comprises: generating at least one gradient by using a gradient interface of the model and the baseline input data set; identifying features for removal from the model based on the average feature contribution values; generating updated training data by automatically removing the identified features from stored training data; and re-training the model on the updated training data, classified in G06N20/00.
Invention II. Claim 9-20, drawn to a method and system for receiving an observation input data set of the ensemble model and a corresponding ensemble model output, continuous model output, and tree model output, the observation input data set being associated with a rejection; generating a decomposition for the continuous model output relative to a baseline population by using a gradient interface of the continuous model; generating a decomposition for the tree model output relative to the baseline population by using tree structure information for the tree model; generating a decomposition for the ensemble model output relative to the baseline population by combining the decomposition for the continuous model output and the decomposition for the tree model output in accordance with an ensemble process identified by ensemble information for the ensemble model; selecting rejection explanation information for the observation input data set based on the decomposition for the ensemble model output; and providing the selected rejection explanation information to an operator device, classified G06N7/00 OR G06N7/00.
The inventions are independent or distinct, each from the other because:
Invention I and Invention II are can have materially different mode of operation, function and effect. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially difference design, mode of operation, function or effect, and are not obvious variants. Invention I is directed to the retraining a continuous model to reduce disparate impact. Invention II is directed to providing a rejection explanation notification for an ensemble model output generated by an ensemble model that includes a continuous model and a tree model.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The patentably distinct inventions have acquired a separate status in the art due to their recognized divergent subject matter because Invention I has separate utility such as retraining a continuous model to reduce disparate impact. Invention II, one does not retraining a continuous model to reduce disparate impact, and has separate utility such as providing a rejection explanation notification for an ensemble model output generated by an ensemble model.
The patentably distinct species require a different field of search (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search queries). For example, Invention I requires retraining a continuous model to reduce disparate impact. Invention II requires providing a rejection explanation notification for an ensemble model output generated by an ensemble model.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689